DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments
It is noted by the Examiner that Applicant has amended Claim 2 without underlining an amendment to the claim limitation.  Specifically, the phrase “processor” has been changed to “computer chip” in Claim 2 (Line 3).  To expedite the prosecution, Examiner is interpreting “computer chip” as “processor” and Examiner is interpreting this change as a typographical error.  It is noted that throughout all of the claims, there is no other mention of “computer chip” and only “processor” was used.
Response to Arguments
This Office Action is in response to the amendment filed on November 10, 2020.  As directed by the amendment, Claims 1, 2, 4-7, 9, and 10 have been amended.  Claims 12-16 are new claims.  Claim 8 has been canceled.  Claims 1-7 and 9-16 are pending in the instant application.
Regarding the Office Action filed September 2, 2020:
Applicant has resolved all objections to the drawings.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the specification.  Therefore, those objections have been withdrawn.
The Claims still invoke 35 USC 112(f).  Therefore, the invocations are maintained.  Please see below for more details.
Applicant has not resolved all rejections under 35 USC 112(b).  Therefore, those rejections are maintained.  Please see below for more details.
Applicant has not resolved all rejections under Double Patenting.  Therefore, those rejections are maintained.  Please see below for more details.  Additionally, additional rejections under Double Patenting were inadvertently omitted from the previous Non-Final Rejection.  Therefore, these rejections are added to the current Non-Final Rejection.
Applicant’s arguments regarding the 35 USC 102 and 103 rejections have been fully considered but they are not persuasive.
Regarding Avidor, Applicant argues the fragrance is pre-diluted and there is no teaching or fair suggestion that there is any dilution of a concentrate liquid within a reservoir liquid.  Applicant points out Examiner indicating that one of the flavors can be a foundation liquid and none of the liquids are free of fragrance.  Applicant further argues that the purpose of Avidor is to have a pre-mixed fragrance pod which is different from the present invention.  Applicant then argues that the valve cannot deliver droplets and there is no reason for such flow control (Remarks: Pages 14-15).
Examiner respectfully disagrees with this argument.  It should be pointed out that Applicant amended the claims to indicate the liquid is free of fragrance.  There is dilution happening since the concentrate liquid and reservoir liquid are being mixed together at different ratios (Avidor: paragraph 0083) which would dilute one another.  Additionally, the involvement of the humidifier would also dilute the concentrate liquid (Avidor: paragraph 0069) since water is being added to the system.  The limitations of Claim 1 do not require the capsule to be fragrance-free.  If Applicant plans to claim that, then such limitations should be moved into Claim 1.  Furthermore, the presence of a humidifier implies another compartment that has water which is 

Examiner respectfully disagrees with this argument.  As explained in the previous 35 USC 103 rejection, the evaporation tray is there to allow the user to remove the tray for cleaning (Harris: paragraph 0268, Lines 10-11; paragraph 0119).  Since the evaporation tray is already being used to deliver fragrance into the environment, it would be an obvious modification to modify that fragrance delivery chamber to have a removable tray so that it would allow for easier cleaning of the mixture and the chamber itself.  Additionally, further advantages include the removal of unused mixtures or any mixtures that are undesirable by the user.  Applicant has yet to provide any persuasive argument regarding why it would be unreasonable to have a removable, cleanable tray for the device.
Regarding Blackley, Applicant argues Blackley is concerned with vapor flow and is not tied with dropping the liquid (Remarks: Page 18).
Examiner respectfully disagrees with this argument.  Blackley establishes a definition for “vapor” and indicates that “vapor” is “suspended liquid droplets” and goes into further detail on droplet size (Blackley: paragraph 0225).  This definition for “vapor” alone already establishes that Blackley is definitely concerned about dropping a liquid since the “vapor” itself has liquid droplets.  Additionally, Blackley was only brought in to show that valves can be controlled by a motor since Avidor already established earlier that the valves can form droplets.  
Applicant’s arguments regarding the dependent claims, including Hayes and Lin, have been fully considered and have been fully addressed in Examiner’s responses above.
Claim Objections
Claim 2 is objected to because of the following informalities:  
The phrase “computer chip” should be changed to --processor-- to maintain consistency and to correct the typographical error (Claim 2, Line 3).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A drop control mechanism of Claim 5
A droplet delivery system of Claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 9, 11-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a liquid” (Line 5).  This statement is indefinite because it is unclear if this is the same liquids mentioned earlier in the claim or an entirely new liquid.  It appears the applicant was trying to say the liquid can be both foundation liquid and concentrate liquid or one of them.  However, “a liquid” implies it is a completely different liquid that is not related to the liquids mentioned earlier.  Therefore, the number of liquids involved cannot be determined.  For examination purposes, the claim limitation will be interpreted as the liquid can be both foundation liquid and fragrant liquid or one of them.  Similar rejections are applied to Claim 9 (Line 8).
Claim 11 states “dropping one or more drops” (Line 1).  This statement is indefinite because it is unclear of the one or more drops are the same one or more drops mentioned in Claim 10.  It appears the applicant was trying to say they’re the same.  However, it is possible that the one or more drops are completely different from the ones mentioned in Claim 10.  Therefore, the number of drops involved cannot be determined.  For examination purposes, the claim limitation will be interpreted as they’re the same.
Claims 5-7, 12-14, and 16 are rejected for being dependent on rejected Claims 1, 9, and 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Avidor (US 2017/0360981) alone.
Regarding Claim 9, Avidor discloses a fragrance diffuser (apparatus of Fig 1A) comprising: a reservoir (30, Fig 1A) adapted to receive (30 can receive 16 from at least one of 14, Fig 1A) a volume of a base liquid (volume of at least one of 16, Fig 1A; scent material may comprise an essential oil in a carrier such as water and/or alcohol or other organic solvent, paragraph 0055; system humidifies air nearby flavor material, paragraph 0067; warm air type humidifier can use vaporizer or warm mist generator to heat flavor material and add flavor moisture in the air, paragraph 0069; one of the liquids 16 can act as the foundation for the other liquids 16); a plurality of docking stations (at least two of 12, Figs 1A and 3A), each adapted to 
The current embodiment of Avidor fails to disclose a fragrant-free base liquid.
However, Avidor teaches a fragrant-free base liquid (system humidifies air nearby flavor material, paragraph 0067; warm air type humidifier can use vaporizer or warm mist generator to heat flavor material and add flavor moisture in the air, paragraph 0069; humidifier must contain a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a humidifier that has a base liquid free of fragrance and part of the reservoir, as taught by Avidor, to humidify the mixture (Avidor: paragraphs 0067 and 0069).  It is well known in the art that humidifiers are capable of containing solely water to assist in humidifying an environment.  
Regarding Claim 10, Avidor discloses a method of ultrasonically atomizing an aromatic liquid, the method comprising: receiving (at least one of 14 can carry or receive at least one of 16, Fig 1A) into a reservoir (at least one of 14 or 12, Fig 1A) a volume of a base liquid (volume of at least one of 16, Fig 1A; scent material may comprise an essential oil in a carrier such as water and/or alcohol or other organic solvent, paragraph 0055; system humidifies air nearby flavor material, paragraph 0067; warm air type humidifier can use vaporizer or warm mist generator to heat flavor material and add flavor moisture in the air; one of the liquids 16 can act as the foundation for the other liquids 16); dropping one or more drops of a substance (28 optionally and preferably opens fluid channels to mixing chamber through valves 34, paragraph 0079; timing of flow can be selected based on mixing ratio, paragraph 0084; one of the liquids can already be present in the mixing chamber before the rest of the liquids join in and mix) into the volume of the base liquid to form a volume of the aromatic liquid (28 optionally and preferably opens fluid channels to mixing chamber through valves 34, paragraph 0079; 16 from one of 14 will mix with 16 from another one of 14 in 30, Fig 1A); receiving a portion of the volume of the aromatic liquid (portion of 16 from at least one of 14 will enter mixing chamber 30 to be vaporized, Fig 1A; fluid flows from capsules into mixing chamber, paragraph 0075; 30 
The current embodiment of Avidor fails to disclose a fragrant-free base liquid.
However, Avidor teaches a fragrant-free base liquid (system humidifies air nearby flavor material, paragraph 0067; warm air type humidifier can use vaporizer or warm mist generator to heat flavor material and add flavor moisture in the air, paragraph 0069; humidifier must contain a compartment that contains water free of fragrance since the humidifier adds water to the mix) to humidify the mixture (paragraphs 0067 and 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a humidifier that has a base liquid free of fragrance and part of the reservoir, as taught by Avidor, to humidify the mixture (Avidor: paragraphs 0067 and 0069).  It is well known in the art that humidifiers are capable of containing solely water to assist in humidifying an environment.  
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Avidor (US 2017/0360981) in view of Harris (US 2010/0243754) and Dotan (US 2013/0247909).
Regarding Claim 1, Avidor discloses a diffuser (apparatus of Fig 1A) comprising: a reservoir (at least one of 14 or 12, Fig 1A) adapted to hold a foundation liquid (at least one of 16, Fig 1A; scent material may comprise an essential oil in a carrier such as water and/or alcohol or other organic solvent, paragraph 0055; system humidifies air nearby flavor material, paragraph 0067; warm air type humidifier can use vaporizer or warm mist generator to heat flavor material and add flavor moisture in the air, paragraph 0069; one of the liquids 16 can act as the foundation for the other liquids 16); a dock (at least one of 12, Fig 1A) adapted to receive a 
Avidor fails to disclose a discharge tray adapted to receive an unused portion of the liquid comprising the foundation liquid and the concentrate liquid from the vaporizer, where the vaporizer is separate from the discharge tray; and a discharge valve controlling a flow of the liquid from the vaporizer to the discharge tray.
However, Harris, of the same field of endeavor, teaches a high performance air freshener system (Abstract) including a discharge tray (105, Fig 6) adapted to receive an unused portion (liquid fragrance deposits on 101, 101 is mounted into a reservoir tray 105, paragraph 0268; liquid dispensing unit can be programmed to dispense liquid from any of the installed cartridges 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mixing chamber of Avidor to have a removable tray, as taught by Harris, to allow the user to remove the tray for cleaning (Harris: paragraph 0268, Lines 10-11; paragraph 0119).  This can be especially helpful if the user decides to change out a mixture that is undesired by the user or if the mixture has been sitting in the device unattended for long periods of time and requires cleaning.  Cleaning also assists in the maintenance of the device for long-term use and can remove residue that may be left over in the device’s mixing chamber.
Avidor-Harris combination fails to teach a discharge valve controlling a flow of the liquid from the vaporizer to the discharge tray.
However, Dotan, reasonably pertinent to the problem of changing mixtures while the device is operating, teaches a nebulizer for use in mechanical respiratory therapy (Abstract) including a discharge valve (330, Fig 3) controlling a flow of the liquid (apparatus or mechanism removeably attachable to the nebulizer at its bottom portion to enable effective removal of residual and/or unwanted medicament, comprises a container and a valve, paragraph 0034) from 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional compartment and valve under the mixing chamber for collecting unwanted or leftover mixtures, as taught by Dotan, to allow for the removal of residual and/or unwanted substances without interrupting the operation of the device (Dotan: paragraph 0034).  This can especially help in separating liquids that are desired from liquids that are undesired.  This can also assist in cleaning the device and avoid the need to shut off the device completely to remove any residual liquid or undesired liquid.
Regarding Claim 12, Avidor-Harris-Dotan combination teaches the claimed invention of Claim 1.  The current Avidor-Harris-Dotan combination fails to teach the foundation liquid being free of fragrance.
However, Avidor-Harris-Dotan combination teaches a foundation liquid being free of fragrance (Avidor: system humidifies air nearby flavor material, paragraph 0067; warm air type humidifier can use vaporizer or warm mist generator to heat flavor material and add flavor moisture in the air, paragraph 0069; humidifier must contain a compartment that contains water free of fragrance since the humidifier adds water to the mix) to humidify the mixture (Avidor: paragraphs 0067 and 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a humidifier that has a foundation liquid free of fragrance, as taught by Avidor-Harris-Dotan combination, to humidify the mixture (Avidor: paragraphs 0067 and 0069).  It is well known in the art that humidifiers are capable of containing solely water to assist in humidifying an environment.  
Claims 2, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Avidor (US 2017/0360981) in view of Hsiao (US 2014/0263723).
Regarding Claim 2, Avidor discloses a method of atomizing a liquid, the method comprising: receiving in a computer chip/processor (28, 44, and/or 46, Fig 1A; system 10 can be remotely activated, 28 can transmit to 46 via 44, signals pertaining to system 10 include activation and/or deactivation signals, signals carrying selection data, and signals carrying mixing ratio, interface 46 can be selected from a group consisting of mobile phone, tablet computer, and notebook computer, paragraph 0091; computers and/or mobile phones must have computer chips in order to function/process) information (28 receives data pertaining to a selection of two or more compartments, paragraph 0076; 28 receives data pertaining to a mixing ratio, paragraph 0083; system 10 can be remotely activated, 28 can transmit to 46 via 44, signals pertaining to system 10 include activation and/or deactivation signals, signals carrying selection data, and signals carrying mixing ratio, paragraph 0091) for a desired blend of one or more liquid ingredients of a blended liquid (mixing ratio of fluids, paragraph 0083); Page 6 of 19Patent Application No. 16/135,899Atty. Docket No.: BCL1-PAUO1bAmendment dated November 10, 2020 Response to Office Action of September 2, 2020sending from the processor a first signal (signal from 28 that controls amount of particular fluid being released, paragraph 0083; 28 optionally and preferably opens fluid channels to mixing chamber through valves 34, paragraph 0079; system 10 can be remotely activated, 28 can transmit to 46 via 44, signals pertaining to system 10 include activation and/or deactivation signals, signals carrying selection data, and signals carrying mixing ratio, paragraph 0091) to a reservoir valve (at least one of 34, Fig 1A) to actuate the reservoir valve (28 optionally and preferably opens fluid channels to mixing chamber through valves 34, paragraph 0079) such that a portion of a reservoir liquid (a portion of at least one of 16, Fig 1A; scent material may comprise an essential oil in a carrier such as water and/or alcohol or other organic solvent, paragraph 0055) in a 

However, Avidor teaches the use of humidifiers which would contain a reservoir liquid that is free of fragrance since humidifiers supply water to the system to add moisture to the vapors (system humidifies air nearby flavor material, paragraph 0067; warm air type humidifier can use vaporizer or warm mist generator to heat flavor material and add flavor moisture in the air, paragraph 0069).
Additionally, Hsiao, of the same field of endeavor, teaches an aromatic nebulizing diffuser (Abstract) including a reservoir valve (90, Fig 6) that allows a portion of reservoir liquid in the reservoir (73, Fig 6) to flow through the reservoir valve (90 is switchable between open and close position to control supply of storage fluid from 73 to 31, paragraph 0048) and into an atomizing chamber (31, Fig 6) to provide quick oscillation and enhance aroma diffusion efficiency and effects (paragraph 0049) and to stop water from being provided when the fluid reaches a predetermined high level (paragraph 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a humidifier and have a water valve to control the water supply into atomizing chamber via controller, as taught by Avidor and Hsiao, to add moisture to the vapors (Avidor: paragraph 0069), to provide quick oscillation and enhance aroma diffusion efficiency and effects (Hsiao: paragraph 0049), and to stop water from being provided when the fluid reaches a predetermined high level (Hsiao: paragraph 0052).
Regarding Claim 4, Avidor-Hsiao combination teaches sending from the processor the second signal (Avidor: signal from 28 that controls amount of particular fluid being released, paragraph 0083; 28 optionally and preferably opens fluid channels to mixing chamber through 
Regarding Claim 15, Avidor-Hsiao combination teaches the concentrate liquid is selected from the group consisting of an essential oil, an aromatic liquid, a drug and a medicine (Avidor: scent material may comprise an essential oil in a carrier such as water and/or alcohol or other organic solvent, paragraph 0055; list of liquids are provided, paragraphs 0054-0057).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Avidor (US 2017/0360981) and Hsiao (US 2014/0263723) as applied to Claim 2, and in further view of Harris (US 2010/0243754).
Regarding Claim 3, Avidor-Hsiao combination teaches the claimed invention of Claim 2.  Avidor-Hsiao combination fails to teach draining a remaining portion of the blended liquid from the atomizing chamber into a discharge tray.
However, Harris, of the same field of endeavor, teaches a high performance air freshener system (Abstract) including draining a portion of blended liquid (device dispenses different liquids from different cartridges at the same time in any combination, paragraph 0018; use of highly volatile perfumes and low volatile oils, paragraph 0035) into a discharge tray (liquid fragrance deposits on 101, 101 is mounted into a reservoir tray 105, paragraph 0268; liquid dispensing unit can be programmed to dispense liquid from any of the installed cartridges in any desired combination, paragraph 0077; liquid fragrance is unused when the fan is not vaporizing the liquid fragrance) to allow the user to remove the tray for cleaning (paragraph 0268, Lines 10-11; paragraph 0119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mixing chamber of Avidor-Hsiao combination to have a removable tray, as taught by Harris, to allow the user to remove the tray for cleaning (Harris: paragraph 0268, Lines 10-11; paragraph 0119).  This can be especially helpful if the user decides to change out a mixture that is undesired by the user or if the mixture has been sitting in the device unattended for long periods of time and requires cleaning.  Cleaning also assists in the maintenance of the device for long-term use and can remove residue that may be left over in the device’s mixing chamber.
Claims 5-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Avidor (US 2017/0360981) Harris (US 2010/0243754) and Dotan (US 2013/0247909) as applied to Claim 1, and in further view of Hayes et al. (US 6,325,475).
Regarding Claim 5, Avidor-Harris-Dotan combination teaches the claimed invention of Claim 1.  Avidor-Harris-Dotan combination also teaches dropping one or more drops of a substance (Avidor: 28 optionally and preferably opens fluid channels to mixing chamber through valves 34, paragraph 0079; timing of flow can be selected based on mixing ratio, paragraph 0084; one of the liquids can already be present in the mixing chamber before the rest of the liquids join in and mix).  Avidor-Harris-Dotan combination fails to teach a drop control mechanism disposed between the dock and the vaporizer, the drop control mechanism configured to drop-wise regulate the flow of the concentrate liquid from the container into the vaporizer.
However, Hayes, of the same field of endeavor, teaches an ink-jet dispenser for micro-dispensation of airborne materials into an individual’s airspace for inhalation (Abstract) including a drop control mechanism (piezoelectric fluid microdispenser, Column 17, Lines 39-47) configured to drop-wise regulate the flow of the concentrate liquid (high speed solenoid valves preferably used to dispense volatile substances, drop-on-demand piezoelectric ink-jet dispensing, Column 14, Lines 45-50) to produce consistent, reliable droplets (Column 17, Lines 39-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a piezoelectric fluid microdispenser to the capsules or to the compartments of Avidor-Harris-Dotan combination, as taught by Hayes, to produce consistent, reliable droplets (Hayes: Column 17, Lines 39-47).  This modification can be 
Regarding Claim 6, Avidor-Harris-Dotan-Hayes combination teaches the drop control mechanism comprises a piezoelectric valve (Hayes: piezoelectric fluid microdispenser, Column 17, Lines 39-47).
Regarding Claim 7, Avidor-Harris-Dotan combination teaches the claimed invention of Claim 1.  Avidor-Harris-Dotan combination fails to teach a nasal cannula or an inhalation mask connected to the duct.
However, Hayes, of the same field of endeavor, teaches an ink-jet dispenser for micro-dispensation of airborne materials into an individual’s airspace for inhalation (Abstract) including a nasal cannula (constant airflow is being introduced through cannula, Column 37, Lines 40-47) or an inhalation mask (face masks and breathing masks, Column 5, Lines 30-40) connected to a duct (outlet of the device connected to the masks, Column 5, Lines 30-40) to allow for direct dispensing of airborne materials into the nasal airspace (Column 5, Lines 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a mask or nasal cannula to the opening/outlet of Avidor-Harris-Dotan combination, as taught by Hayes, to allow for direct dispensing of airborne materials into the nasal airspace (Hayes: Column 5, Lines 30-40).  The use of a mask or nasal cannula can assist in delivery of the scent especially if only a certain number of people enjoy the scent material.
Regarding Claim 16, Avidor-Harris-Dotan-Hayes combination teaches the drop control mechanism comprises a pump (Harris: liquid pump assembly to pump liquid from cartridge into .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Avidor (US 2017/0360981) as applied to Claim 9 in view of Harris (US 2010/0243754).
Regarding Claim 13, Avidor teaches the claimed invention of Claim 9.  Avidor fails to teach a discharge tray adapted to receive an unused portion of the aromatic liquid from the vaporizer, where the vaporizer is separate from the discharge tray.
However, Harris, of the same field of endeavor, teaches a high performance air freshener system (Abstract) including a discharge tray (105, Fig 6) adapted to receive an unused portion (liquid fragrance deposits on 101, 101 is mounted into a reservoir tray 105, paragraph 0268; liquid dispensing unit can be programmed to dispense liquid from any of the installed cartridges in any desired combination, paragraph 0077; liquid fragrance is unused when the fan is not vaporizing the liquid fragrance) of an aromatic liquid (device dispenses different liquids from different cartridges at the same time in any combination, paragraph 0018; use of highly volatile perfumes and low volatile oils, paragraph 0035) where a vaporizer (66, Fig 6) is separate from the discharge tray (66 is separate from the 105, Fig 6) to allow the user to remove the tray for cleaning (paragraph 0268, Lines 10-11; paragraph 0119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mixing chamber of Avidor to have a removable tray under the vaporizer, as taught by Harris, to allow the user to remove the tray for cleaning (Harris: paragraph 0268, Lines 10-11; paragraph 0119).  This can be especially helpful if the user decides to change out a mixture that is undesired by the user or if the mixture has been .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Avidor (US 2017/0360981) as applied to Claim 10 in view of Blackley (US 2016/0361678).
Regarding Claim 11, Avidor teaches the claimed invention of Claim 10.  Avidor also teaches dropping the one or more drops is controlled (28 optionally and preferably opens fluid channels to mixing chamber through valves 34, paragraph 0079) by a processor (28, Fig 1A) that sends a signal (signal from 28 that controls amount of particular fluid being released, paragraph 0083; 28 optionally and preferably opens fluid channels to mixing chamber through valves 34, paragraph 0079) to a valve (at least one of 34, Fig 1A) to control a volume of each of the one or more drops (28 controls amount of particular fluid being released, paragraph 0083; 28 optionally and preferably opens fluid channels to mixing chamber through valves 34, paragraph 0079).
Avidor fails to teach a motor to control a volume of each of the one or more drops.
However, Blackley, of the same field of endeavor, teaches a method of drawing air into a robotic vapor device (Abstract) including a motor (motor, paragraph 0064, Lines 9-18; motor independently adjusts valves under control of processor, paragraph 0064, Lines 9-18) to control a volume of each of one or more drops (each valves can be adjusted to accommodate for same rate of flow or different rates of flow, paragraph 0064, Lines 9-18) since it is known in the art that valves can be adjusted through a motor that under the control of a processor (paragraph 0064, Lines 9-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a motor to the valves of Avidor, as taught by .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Avidor (US 2017/0360981) and Blackley (US 2016/0361678) as applied to Claim 11, and in further view of Harris (US 2010/0243754).
Regarding Claim 14, Avidor-Blackley combination teaches the claimed invention of Claim 11.  Avidor-Blackley combination fails to teach receiving an unused portion of the aromatic liquid from the vaporizer into a discharge tray, where the vaporizer is separate from the discharge tray.
However, Harris, of the same field of endeavor, teaches a high performance air freshener system (Abstract) including receiving an unused portion (liquid fragrance deposits on 101, 101 is mounted into a reservoir tray 105, paragraph 0268; liquid dispensing unit can be programmed to dispense liquid from any of the installed cartridges in any desired combination, paragraph 0077; liquid fragrance is unused when the fan is not vaporizing the liquid fragrance) of the aromatic liquid (device dispenses different liquids from different cartridges at the same time in any combination, paragraph 0018; use of highly volatile perfumes and low volatile oils, paragraph 0035) into a discharge tray (105, Fig 6), where the vaporizer (66, Fig 6) is separate from the discharge tray (66 is separate from the 105, Fig 6) to allow the user to remove the tray for cleaning (paragraph 0268, Lines 10-11; paragraph 0119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mixing chamber of Avidor to have a removable tray under the vaporizer, as taught by Harris, to allow the user to remove the tray for cleaning (Harris: paragraph 0268, Lines 10-11; paragraph 0119).  This can be especially helpful .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, 12, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5-7, 12 and 18 of copending Application No. 15/977,341, hereafter ‘341, in view of Dotan (US 2013/0247909).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated and/or obvious over co-pending Application No. 15/977,341.
Regarding Claim 1, ‘341 discloses a diffuser comprising: a reservoir adapted to hold a foundation liquid (Claim 1); a dock adapted to receive a container containing a concentrate liquid (Claim 1); a vaporizer adapted to atomize a liquid (Claim 1), the vaporizer configured to receive and vaporize at least a portion of the foundation liquid from the reservoir and at least a portion of the concentrate liquid from the container (Claim 1); a duct providing a fluid flow path between the vaporizer and an airspace that surrounds the diffuser (Claim 1); a discharge tray adapted to receive an unused portion of the liquid comprising the foundation liquid and the concentrate liquid from the vaporizer (Claim 1), where the vaporizer is separate from the discharge tray (Claim 1).

However, Dotan, reasonably pertinent to the problem of changing mixtures while the device is operating, teaches a nebulizer for use in mechanical respiratory therapy (Abstract) including a discharge valve (330, Fig 3) controlling a flow of the liquid (apparatus or mechanism removeably attachable to the nebulizer at its bottom portion to enable effective removal of residual and/or unwanted medicament, comprises a container and a valve, paragraph 0034) from the nebuilizer (300, Fig 3) to the discharge tray (320, Fig 3) to allow for the removal of residual and/or unwanted substances without interrupting the operation of the device (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a valve to control the flow of liquid from vaporizer to discharge tray for collecting unwanted or leftover mixtures, as taught by Dotan, to allow for the removal of residual and/or unwanted substances without interrupting the operation of the device (Dotan: paragraph 0034).  This can especially help in separating liquids that are desired from liquids that are undesired.  This can also assist in cleaning the device and avoid the need to shut off the device completely to remove any residual liquid or undesired liquid.
Regarding Claim 5, ‘341-Dotan combination teaches a drop control mechanism disposed between the dock and the vaporizer (‘341: Claim 5), the drop control mechanism configured to drop-wise regulate the flow of the concentrate liquid from the container into the vaporizer (‘341: Claim 5).
Regarding Claim 6, ‘341-Dotan combination teaches the drop control mechanism comprises a piezoelectric valve (‘341: Claim 6).

Regarding Claim 12, ‘341-Dotan combination teaches the foundation liquid is free of fragrance (‘341: Claim 12).
Regarding Claim 16, ‘341-Dotan combination teaches the drop control mechanism comprises a pump (‘341: Claim 18).
Claims 2-4, 9-11, and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 2-4, 9-11, 13, and 15-17 of copending Application No. 15/977,341, hereafter ‘341, alone.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated and/or obvious over co-pending Application No. 15/977,341.
Regarding Claim 2, ‘341 discloses a method of atomizing a liquid (Claim 2), the method comprising: receiving in a computer chip information for a desired blend of one or more liquid ingredients of a blended liquid (Claim 2); Page 6 of 19Patent Application No. 16/135,899Atty. Docket No.: BCL1-PAUO1b Amendment dated November 10, 2020 Response to Office Action of September 2, 2020sending from the processor a first signal to a reservoir valve to actuate the reservoir valve such that a portion of a reservoir liquid in a reservoir flows through the reservoir valve and into an atomizing chamber  (sending from the computer chip, Claim 2), the reservoir liquid being free of fragrance (Claim 2); sending from the processor a second signal to a port valve to actuate the port valve such that a portion of a concentrate liquid in a container connected to the port valve flows through the port valve and into the atomizing chamber (sending from the computer chip, Claim 2); diluting the portion of the concentrate liquid with the reservoir liquid to form the blended liquid (Claim 2); atomizing the blended liquid to create a vapor (Claim 2); and conveying the vapor through a duct that communicates between the atomizing chamber and an exterior of the reservoir (Claim 2).

Regarding Claim 4, ‘341 discloses wherein sending from the processor the second signal to the port valve (sending from the computer chip, Claim 4) comprises sending from the processor a first port valve signal to a first port valve to actuate the first port valve such that a first portion of a first concentrate liquid in a first container connected to the first port valve flows through the first port valve and into the atomizing chamber (sending from the computer chip, Claim 4); and sending from the processor a second port valve signal to a second port valve to actuate the second port valve such that a second portion of a second concentrate liquid in a second container connected to the second port valve flows through the port valve and into the atomizing chamber (sending from the computer chip, Claim 4); and wherein combining the portion of the reservoir liquid with the portion of the concentrate liquid to form the blended liquid comprises combining the first portion of the first concentrate liquid with the second portion of the second concentrate liquid and with the portion of the reservoir liquid (Claim 4).
Regarding Claim 15, ‘341 discloses the concentrate liquid is selected from the group consisting of an essential oil, an aromatic liquid, a drug and a medicine (Claim 17).
Regarding Claim 9, ‘341 discloses a fragrance diffuser comprising: a reservoir adapted to receive a volume of a fragrant-free base liquid (Claim 9; Claim 13); a plurality of docking stations, each adapted to receive a container containing a fragrant liquid (Claim 9); a droplet delivery system adapted to drop one or more droplets of the fragrant liquid into the volume of the base liquid in the reservoir to form a volume of an aromatic liquid in the reservoir (Claim 9); a vaporizer adapted to atomize a liquid (Claim 9), the vaporizer configured to receive and vaporize 
Regarding Claim 13, ‘341 discloses a discharge tray adapted to receive an unused portion of the aromatic liquid from the vaporizer, where the vaporizer is separate from the discharge tray (Claim 15).
Regarding Claim 10, ‘341 discloses a method of ultrasonically atomizing an aromatic liquid (Claim 10), the method comprising: receiving into a reservoir a volume of a fragrant-free base liquid (Claim 10, Claim 13); dropping one or more drops of a substance into the volume of the base liquid to form a volume of the aromatic liquid (Claim 10); receiving a portion of the volume of the aromatic liquid into an atomization chamber (Claim 10); and atomizing ultrasonically within the atomization chamber the portion of the volume of the aromatic liquid (Claim 10).
Regarding Claim 11, ‘341 discloses dropping one or more drops is controlled by a processor that sends a signal to a motor to control a volume of each of the one or more drops (Claim 11).
Regarding Claim 14, ‘341 discloses receiving an unused portion of the aromatic liquid from the vaporizer into a discharge tray, where the vaporizer is separate from the discharge tray (Claim 16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including nebulizing and atomizing devices with valves similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785